Citation Nr: 0719934	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-05 326	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  A February 2005 decision 
by the St. Louis, Missouri, RO has also been made the subject 
of this appeal.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is 
attributable to his active military service.

2.  The veteran does not have tinnitus that is attributable 
to his active military service.

3.  Since the award of service connection, the veteran's 
diabetes mellitus has required the use of insulin or oral 
hypoglycemic agents and a restricted diet; regulation of 
activities has not been shown.

4.  Since the award of service connection, the veteran's 
peripheral neuropathy of each lower extremity has resulted in 
disability tantamount to no worse than mild incomplete 
paralysis of the common peroneal nerve.




CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  The criteria for an initial rating in excess of 20 
percent for service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2006).

4.  The criteria for an initial rating in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.124a, Diagnostic Code 8521 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.124a, Diagnostic Code 8521 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a July 2003 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate his claims.  
Additionally, although the complete notice may not have been 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
February 2005.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  While the notice did not refer to criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this question is 
not now before the Board.  Consequently, a remand of the 
issues on appeal is not necessary.

The Board also finds that the July 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The RO also told the veteran to submit military medical 
records already in his possession and that he would be 
notified if the RO was unable to obtain any requested private 
records.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that he 
may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  Records from the veteran's private 
treatment provider, Dr. T.R.S., have also been obtained.  
Additionally, in September 2003, the veteran was provided VA 
examinations in relation to his claims, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2006).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that he currently has hearing loss and 
tinnitus that resulted from noise exposure that he 
experienced while in active military service.  He asserts 
that the noise exposure occurred during his duties as an 
aircraft mechanic.  The veteran's personnel records indicate 
that he was a multiengine aircraft mechanic.

A review of the veteran's service medical records (SMRs) 
reveals that his entrance and separation examination 
reflected normal hearing.  Several other hearing tests during 
service also showed normal hearing.  No diagnosis of hearing 
loss or tinnitus was provided during service.  There were 
also no documented complaints or symptoms relating to hearing 
loss or tinnitus; nor any documented instances of noise 
exposure.  Notwithstanding these facts, the absence of in-
service evidence of hearing loss is not fatal to a claim for 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The veteran has not submitted or 
identified any post-service medical records relating to 
hearing loss or tinnitus.

In September 2003, the veteran was afforded a VA audiologic 
examination.  The examiner diagnosed the veteran with mild to 
severe sensorineural hearing loss in the right ear and mild 
to moderately severe sensorineural hearing loss in the left 
ear.  Audiometric testing results demonstrated impaired 
hearing for VA purposes.  See 38 C.F.R. § 3.385.  The veteran 
was also diagnosed with tinnitus.  Regarding a link between 
the veteran's current hearing loss and tinnitus and his 
military service, the examiner stated that she could not 
provide a definitive opinion because the claims file was not 
available for review at that time.  The examiner did point 
out that the veteran had approximately 35 years of post-
service noise exposure as a result of working on a farm and 
using firearms.

In February 2004, after the same examiner reviewed the claims 
file, including the veteran's SMRs, she gave the opinion that 
it was less likely than not that the veteran's hearing loss 
or tinnitus was service connected.  The examiner reasoned 
that all of the veteran's hearing tests during service were 
normal, including his separation examination.  Therefore, he 
had normal hearing sensitivity when he was discharged from 
military service.

The Board accords substantial probative value to the VA 
examiner's opinion of February 2004 regarding the lack of a 
nexus between the veteran's current hearing loss or tinnitus 
and active military service.  The opinion is competent as it 
was provided by an expert and it was based on a review of the 
entire record.  There is no other competent medical evidence 
of record concerning a possible link between the veteran's 
hearing loss or tinnitus and his time in service.  Therefore, 
based on the VA examination and opinion and the lack of 
competent evidence to the contrary, the Board finds that 
service connection for a hearing loss and tinnitus is not 
warranted.

The Board also notes that there is no objective evidence that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the veteran's separation from service.  As 
noted above, hearing loss is not shown until several decades 
after the veteran's separation from the military.  In fact, 
the September 2003 VA examination report was the first 
documented instance of sensorineural hearing loss.  Thus, 
service connection is not warranted for hearing loss on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claims of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his hearing loss and tinnitus are related to his time in 
service, and while he has provided reasons as to why he was 
not exposed to excessive noise while working on a farm or 
when using firearms after service, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When the 
VA examiner provided her opinion, the salient fact upon which 
the opinion was based was the absence of decreased hearing 
acuity during service.  Consequently, her opinion is not 
undermined by the veteran's explanation of why he did not 
experience unusual noise after service.

For all the foregoing reasons, the Board finds that the claim 
of service connection for hearing loss and tinnitus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. Higher Initial Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diabetes Mellitus Type II

The veteran's service-connected diabetes mellitus type II has 
been evaluated as 20 percent disabling under Diagnostic 
Code 7913 for diabetes mellitus.  38 C.F.R. § 4.119 (2006).  
Under that diagnostic code, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for requiring insulin, restricted diet, 
and regulation of activities.  A 60 percent rating is 
warranted for requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119 
(Diagnostic Code 7913).

A note that follows the criteria states the following:  
Evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic 
Code 7913.  Id.

A review of the medical evidence reveals that the veteran has 
been diagnosed with diabetes mellitus type II since 
approximately 1986.  He received intermittent treatment for 
diabetes from Dr. T.R.S. from November 1999 to June 2003.  
Those private treatment records show that the veteran has 
been required to take oral medication in order to control his 
diabetes since the award of service connection.  Although the 
records did not explicitly state that the veteran's diabetes 
required a restricted diet, it was apparent that the veteran 
had seen a dietician and there were discussions of his meals 
reported on several occasions.  Based on this evidence, the 
initial evaluation of 20 percent is appropriate.  Because the 
treatment records do not indicate that the veteran's diabetes 
required regulation of activities (i.e., an avoidance of 
strenuous occupational and recreational activities), the 
criteria for a 40 percent rating are not met.  A higher 
initial rating is warranted only if the veteran's diabetes 
requires insulin use, restricted diet, and regulation of 
activities.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913).

In September 2003, the veteran was afforded a VA examination.  
He was diagnosed with diabetes type II with residual 
complications of neuropathy.  The examiner found no evidence 
of diabetic retinopathy or nephropathy.  At this time, it was 
noted that current medications included insulin.  However, 
the veteran denied ever being hospitalized for ketoacidosis 
or hypoglycemic reactions.  The veteran also reported that he 
was not on any specific diet or activity restriction.  While 
insulin use was reported, the September 2003 VA examination 
does not contain evidence with which to provide the veteran 
with a higher initial rating.  Regulation of activity has not 
been shown.  Additionally, an initial rating of 60 or 100 
percent is not warranted because hospitalization as a result 
of ketoacidosis or hypoglycemic reactions has not been shown.  
Therefore, an initial evaluation in excess of 20 percent for 
diabetes mellitus is not warranted

As noted above, compensable complications of diabetes are to 
be evaluated separately.  See 38 C.F.R. § 4.119 (Diagnostic 
Code 7319, Note 1).  During the pendency of the appeal, in a 
February 2005 rating decision, the RO awarded separate 10 
percent evaluations for peripheral neuropathy of both lower 
extremities as secondary to service-connected diabetes 
mellitus.  Those evaluations are discussed in the section 
below.  A review of the evidence does not show any other 
compensable complications of the veteran's diabetes.  VA 
testing showed there was no diabetic retinopathy, 
nephropathy, or hypertension.

Peripheral Neuropathy

The veteran's peripheral neuropathy of the lower extremities, 
as a complication of his diabetes, has been evaluated as 10 
percent disabling under Diagnostic Code 8521 for "paralysis 
of the external popliteal nerve (common peroneal)."  
38 C.F.R. § 4.124a (2006).  Under that diagnostic code, a 10 
percent rating is warranted for mild incomplete paralysis; a 
20 percent rating is warranted for moderate incomplete 
paralysis; a 30 percent rating is warranted for severe 
incomplete paralysis, and a 40 percent rating is warranted 
for complete paralysis.  Complete paralysis consists of foot 
drop and slight drop of the first phalanges of all toes, one 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  38 C.F.R. § 4.124a (Diagnostic Code 8521).

The evidence shows that the veteran first had complaints of 
numbness of his left foot in June 2003.  An electromyogram 
consultation was conducted at the Oklahoma City VAMC in July 
2003 with a provisional diagnosis of possible neuropathy.  
The consultant stated that there was no evidence of large-
fiber polyneuropathy, but the symptoms were suggestive of 
small-fiber neuropathy, most likely related to the veteran's 
diabetes.

In the September 2003 examination report, the veteran was 
diagnosed with diabetes mellitus with residual complications 
of neuropathy.  On examination, the veteran's lower 
extremities were negative for muscle atrophy, joint 
deformity, or tenderness to palpation.  Hair growth and 
temperature of his lower extremities was within normal 
limits.  The veteran's feet were negative for joint 
deformity, deviation, inflammation, edema, discoloration, 
callous formation, or fungal infection.  Achilles alignment 
and arches were within normal limits, although Achilles 
reflex was reduced bilaterally.  Neurovascular testing was 
within normal limits except left pedal pulse was decreased.

Based on the evidence of record, the Board finds that an 
initial evaluation in excess of 10 percent for peripheral 
neuropathy is not warranted for either extremity.  Since the 
award of service connection, the objective evidence of record 
does not indicate that the veteran experiences disability 
tantamount to moderate incomplete paralysis, or worse, of the 
external popliteal nerves.  See 38 C.F.R. §§ 4.123, 4.124 
(2006).  The subjective complaints of numbness and minor 
objective findings are more akin to mild incomplete 
paralysis.  Without evidence of greater severity than these 
minimal symptoms, a higher initial rating is not warranted.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's diabetes mellitus with peripheral 
neuropathy of the lower extremities reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is cognizant of the veteran's belief that his 
diabetes and associated complications are more severely 
disabling than they were initially rated; however, he is not 
competent to provide a probative opinion regarding the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain, 11 Vet. App. at 127; 
Espiritu, 2 Vet. App. at 494.

In conclusion, the Board finds that the claims for an initial 
rating in excess of 20 percent for diabetes mellitus and 
initial ratings in excess of 10 percent for peripheral 
neuropathy of each lower extremity must be denied.  The 
preponderance of the evidence is against the veteran's claims 
for higher initial ratings; thus the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


